DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 14-22) and species B (modification of Fig. 3 - para. 84 having no auxiliary circuit) in the reply filed on 8/5/2020 and 1/4/21 with traverse is acknowledged.  Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  The traversal is on the ground(s) (page 5) that the method and apparatus claims are “specifically designed for carrying out the process.  
This is not found persuasive because the apparatus does not require a pump.  Therefore the apparatus and claims are not designed for carrying out the process.  The traversal is further that the office has not provided a showing of serious burden (page 6).  In response, it is noted that the lack of unity shows that the common features are not a special technical feature and therefore groups and species lack unity a posteriori in view of the prior art.  The applicant is advised to study the MPEP and note that the requirement is a lack of unity requirement and therefore follows PCT Rule 13.1.  The traversal (page 7-8) is an allegation that the Goode and Higginbotham lack “a method of fueling a transporter with liquefied fuel gas”.  In response, it is first noted that no methodology is required, only the common features must be shown by the lack of unity.  Further, the allegation against the lack of unity is false (see pages 3-4 of the lack of unity requirement - and see the explicitly identified transporter and storage tanks of the 
The requirement is still deemed proper and is therefore made FINAL.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings filed on 1/6/21 are objected to because the font is illegible and there are additional numbers for the drawn components that creates confusion as to what the numbers indicate.  
The applicant is thanked for improving the clarity of the drawings with the amendment of 1/4/21.  The Examiner requests that the applicant kindly amend the drawings with slightly larger font for the labeled items.  
The Examiner specifically requests that the applicant not delete the labels but increase the font size to comply with this drawing objection and remove the added numbering that conflicts with the drawing labels.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	The recitation, “holding a liquefied fuel gas” is indefinite for reintroducing a transporter when the claim already recites one earlier in the claim and it is not clear if these are the same gas or not.
The recitation, “pumping liquefied fuel gas” reintroduces liquefied fuel gas inappropriately as such was already recited previously and it is not clear if this refers to the same gas.
In regard to claim 3, the recitation, “the means of transport” lacks proper antecedent basis and is not consistent with the transporter already recited and there is no way to discern what is required by the recitation.
	In regard to claim 4, the recitation, “into the subcooler to create subcooled liquefied fuel gas” is indefinite since claim 1 already recites subcooled liquefied fuel gas and it is unclear if this is the same or different gas.
	The recitation, “to maintain a calorific value of the liquefied fuel gas in the fuel gas storage tank within 15% of a predetermined calorific value” is indefinite inasmuch as it is considered to be a separate action or step.  Rather, it is considered that the calorific value is maintained based on a temperature that the liquefied gas is subcooled to. 
Further, noted is that there is no limitation on the time period and therefore it is not clear if the recitation would be met by considering the calorific value of the fuel before venting had an opportunity to change the composition, that is, as soon as the 
	In regard to claim 5, the recitation, “into the subcooler to create subcooled liquefied fuel gas” is indefinite since claim 1 already recites subcooled liquefied fuel gas and it is unclear if this is the same or different gas.
	The recitation, “to maintain a calorific value of the liquefied fuel gas in the fuel gas storage tank within 1% of a predetermined calorific value over a time period exceeding 100 days” is indefinite inasmuch as it is considered to be a separate action or step.  Rather, it is considered that the calorific value is maintained within this level 
based on a temperature that the liquefied gas is subcooled to.  Further, it is not clear if the recitation is requiring subcooling to be performed for more than 100 days or if the recitation is merely limiting the rate of change of the calorific value to be small enough that there would be less than a 1% change in the value over the time period.  Further, it is not clear since merely requiring that the value will be within 1% of some value does not actually limit the amount of change prevented by subcooling, since the known value could be a lower known value not the beginning value.
	In regard to claim 7, the recitation, “into the subcooler to create subcooled liquefied fuel gas” is indefinite since claim 1 already recites subcooled liquefied fuel gas and it is unclear if this is the same or different gas.
	The recitation, “to maintain a methane number (MN) of the LNG in the fuel gas storage tank within 2% of a predetermined methane number over a period of time” is 
	In regard to claim 11, the recitation, “the temperature” lacks appropriate antecedent basis and it is unclear what particular temperature is being referred to.
	The recitation, “stopping with introducing the subcooled liquefied fuel gas” is indefinite for reintroducing “introducing” anew when the claim already introduced this step.  Therefore the claim is indefinite and unclear as to what is stopped.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	Note that a transporter is interpreted as any structure that can be used to transport something.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pozivil (US 2007/0068176).
	In regard to claims 1, Pozivil teaches a method of fueling a transporter (interpreted as anything that can transport something, see ocean going tanker in para. 1) with a liquefied fuel gas (LNG, para. 1, 14, 29, the method comprising the steps of: 
providing a transporter (tanker), the transporter (tanker) comprising a fuel gas storage tank (10, para. 29) for holding the liquefied fuel gas (LNG, para. 29, 1, 14), a sub-cooler (22) fluidly connected to the fuel gas storage tank (10), and a consumer (interpreted as something that consumes at least some fuel - tankers have engines that burn fuel);
pumping the liquefied fuel gas (para. 18) from the fuel gas storage tank (10) into the sub-cooler (22) to create subcooled liquefied fuel gas (after 22); and 
introducing (para. 22) the subcooled liquefied fuel gas (after 22) into the fuel gas storage tank (10).  
	In regard to claim 2, Pozivil teaches the step of introducing the subcooled liquefied fuel gas into the fuel gas storage tank (10) comprising spraying the subcooled liquefied fuel gas into a vapor space (para. 22- “ullage space”, also para. 24, ullage space spray nozzles) of the fuel gas storage tank (10).  
	In regard to claim 4-8, Pozivil teaches that the liquefied fuel gas being LNG (para. 1, 14).  Pozivil teaches repeating the steps of pumping the liquefied fuel gas from the fuel gas storage tank (10) into the subcooler (22) to create the subcooled liquefied 
	In regard to claim 9, Pozivil teaches that the method does not include powering auxiliary consumers to reduce the boil-off rate of the liquefied fuel gas (see that there are no auxiliary consumers that reduce any boiloff rate).  
	In regard to claim 10, it is rehearsed that Pozivil teaches that the liquefied fuel gas is LNG (liquefied natural gas) (para. 1, 14).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozivil (US 2007/0068176) in view of Kang (US 2014/0250922). 
Pozivil teaches most claim limitations but does not explicitly teach pumping the liquefied fuel gas from the fuel gas storage tank to provide pressurized liquefied fuel gas; vaporizing the pressurized liquefied fuel gas to provide vaporized fuel gas; and providing the vaporized fuel gas to the consumer for propelling the transporter using the vaporized fuel gas as a fuel.  
However, Kang teaches (see all figures and whole disclosure) pumping a liquefied fuel gas (para. 5, 8 - “LNG”, see at least 51) from a fuel gas storage tank (10; para. 9 - “LNG storage tank”) to provide pressurized liquefied fuel gas (after pump(s), para. 10); vaporizing (para. 10 - “configured to evaporate the LNG”) the pressurized liquefied fuel gas to provide vaporized fuel gas (after heat exchangers 61-63, 71, 72, 81, 82, 90; para. 31, see other paragraphs also that talk about the heat exchangers); and providing the vaporized fuel gas (after heat exchangers) to a consumer (20, 30; para. 32) for propelling the transporter (para. 46, 47) using the vaporized fuel gas as a fuel (para. 45 - “the engines 20 and 30 are driven by the LNG supplied”).  This provides the natural benefit of reducing the need for other fuel and reducing costs for propelling the stored LNG to market.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Pozivil to pump the liquefied fuel gas from the tank to a vaporizer and provide the vaporized fuel to the engine of the tanker for the purpose of .

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of the rejection using Pozivil (US 2007/0068176) as noted above and further in view of Jung (US 2014/0060110).
	Pozivil teaches monitoring a temperature (para. 13, 15, 25) of the liquefied fuel gas in the fuel gas storage tank (10); introducing the subcooled liquefied fuel gas (after 22) into the fuel gas storage tank (10) in response to said temperature being exceeds a high threshold (para. 13, 15, 25 temperature is sensed and valves are controlled to provide subcooled liquid to several locations in the tank to maintain the desired temperature in the tank); and stopping the introducing the subcooled liquefied fuel gas into the fuel gas storage tank when said temperature drops below a lower threshold (para. 22, the subcooled liquid is reintroduced into the tank until a desired temperature condition is met).  
	Pozivil does not explicitly identify an upper threshold for starting the introducing of the subcooled liquid and a lower threshold for stopping the introducing, including that the upper threshold is about 0.25 °C below a boiling temperature of the liquefied fuel gas and the lower threshold being about 1 °C below a boiling temperature of the liquefied fuel gas.
	However, Jung explicitly teaches (Fig. 11 at least) that it is desirable to provide natural gas to an engine of an LNG carrier (para. 1) and to subcool natural gas (para. 189 - “subcooled”) in a range of 1 °C (para. 189) lower than a boiling temperature of the liquefied gas (para. 189 - “saturation temperature”) and storing the subcooled liquefied 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 4, 2021